DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.   Claims 1 – 20 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2017/0360401 A1) in view of Sonnenschein (US 2018/0014811 A1).

Concerning claim 1, Rothberg discloses A method (¶ [0181]), comprising: 
providing, by a first processing device in operative communication with an ultrasound device (Fig. 1, ¶ [0181] (“the ultrasound system 100 comprises an ultrasound device 102 that is communicatively coupled to the computing device 104 by a communication link 112”)), an instruction to collect sets of ultrasound data from multiple positions of the ultrasound device (¶ [0181] (“The computing device 104 may analyze the ultrasound image 110 to provide guidance to an operator of the ultrasound device 102 regarding how to reposition the ultrasound device 102 to capture an ultrasound image containing a target anatomical view.”), ¶ [0191] (“the computing device may initially provide the operator a coarse instruction to move the ultrasound device to a general area of the subject 201 (such as an upper torso of the subject 201) and subsequently provide one or more fine instructions to move the ultrasound device in particular directions (such as “MOVE UP”)”)) 
by specifying a path of the ultrasound device across an anatomical area, the path comprising a plurality of non-target positions of the multiple positions and a target position of the multiple positions (Rothberg, [0159] (“the guide path may advantageously minimize travel of the ultrasound device over areas of the subject that contain hard tissue (e.g., bone). Capturing an ultrasound image of bone may yield a blank ( or nearly blank) ultrasound image because the acoustic waves emitted by an ultrasound device typically do not penetrate hard tissues”); [0160] (“instruct the operator to move the ultrasound device along a determined guide path in the guidance plan”); [0186]), 
wherein the target position is associated with a specific location on the path for which a target anatomical view is to be generated by the ultrasound device (Rothberg, [0159]; [0160] (“instruct the operator to move the ultrasound device along a determined guide path in the guidance plan”); [0186] (“guide path indicative of how the operator should be guided to move the ultrasound device 102 from an initial position on the subject 101 to a target position on the subject”)), and 
wherein, when providing the instruction, the specific location of the target position on the path is unidentified (Rothberg, [0005], “the operator may place the ultrasound device on the subject and receive feedback from the App regarding how to move the ultrasound device on the subject. The feedback may be a sequence of instructions each including a particular direction to move the ultrasound device (e.g., up, down, left, right, rotate clockwise, or rotate counter-clockwise)”; the target position (i.e., coordinates) is unidentified);
 receiving, with the first processing device from the ultrasound device, the sets of ultrasound data (¶ [0181] (“The computing device 104 may be configured to receive ultrasound data from the ultrasound device 102 and use the received ultrasound data to generate an ultrasound image 110.”), ¶ [0187] (“The computing device may identify the initial position 202 by analyzing the ultrasound data received from the ultrasound device using an automated image processing technique (e.g., a deep learning technique).”)); 
transmitting the sets of ultrasound data, or portions or indications thereof, from the first processing device to a second processing device over a network coupling the first processing device and second processing device together (¶ [0146] (“the execution of the App may be at a local or a remote device without departing from the disclosed principles”), ¶ [0218] (“The diagnostic application may be configured to assist the subject to operate the ultrasound device and store (and/or upload) the captured ultrasound images for analysis by the physician. Thereby, the physician may be able to remotely monitor a condition of the subject without making the subject remain in inpatient care.”); 
receiving at the first processing device, from the second processing device, an indication of a selected set of ultrasound data corresponding to the target position at the specific location identified from among the sets of ultrasound data based on an analysis of the sets of ultrasound data performed using the second processing device (¶ [0146] (“the execution of the App may be at a local or a remote device without departing from the disclosed principles”), ¶ [0312] (“the computing device 1502 may communicate with one or more external devices via the network 1516”), ¶[0177] (“In some embodiments, the method may further include identifying a target anatomical view of the subject to be captured using an ultrasound device based on the received medical information.”), ¶ [0249]. An indication of a selected set of ultrasound data is either the medical information about the subject or a target anatomical view. Both of these indications may come from a second processing device. ¶ [0258-0310] describing machine learning techniques that may be used to determine where ultrasound data was taken, this determination by external devices could also be “an indication of a selected set of ultrasound data”); 
based on the indication of the selected set of ultrasound data, providing with the first processing device, an instruction to a user to move the ultrasound device to the target position (Figs. 2-3 ¶ [0186] (The guidance plan may comprise a guide path indicative of how the operator should be guided to move the ultrasound device 102 from an initial position on the subject 101 to a target position on the subject 101 … the computing device may generate a first instruction to “MOVE RIGHT” and a second instruction to “MOVE UP” for the guide path 208.”), ¶ [0189-0193], ¶ [0110] (“the method further comprises providing instructions in real time based on the plurality of composite images, wherein the instructions guide a user of the ultrasound probe in acquisition of subsequent ultrasound images of the portion of the patient's body”)); and 
receiving further ultrasound data from the ultrasound device at the target position (¶ [0197] (“Once the operator has successfully captured an ultrasound image that contains the target anatomical view, the computing device may be configured to analyze the captured ultrasound image.”)).

To the extent Rothberg does not disclose a second processing device in communication with the first processing device, Sonnenschein teaches transmitting the sets of ultrasound data, or portions or indications thereof, from the first processing device to a second processing device over a network coupling the first processing device and second processing device together (¶ [0050] (“Embodiments of the system of the eighth aspect of the invention comprise communication components allowing at least one of: two-way communication between the base and the smart device and two-way communication between the system and an external location. … the base has an internal code (characters and numbers) that provides its unique identification; thereby allowing secured communication with remote locations. In embodiments of the system of the eighth aspect of the invention the secured communication allows a physician to take over the control of the application in the smart device and record, send images or video from the system to his computer, to the cloud or to any other desired location. In embodiments of the system of the eighth aspect of the invention the secured communication allows a patient using the system to send images or video to a medical center or to a physician.”), ¶ [0055], ¶ [0060], ¶ [0065], ¶ [0070], ¶ [0075],; receiving at the first processing device, from the second processing device, an indication of a selected set of ultrasound data corresponding to the target position at the specific location identified from among the sets of ultrasound data based on an analysis of the sets of ultrasound data performed using the second processing device ¶ [0122] (“The base 300 is now moved along the pregnant woman's abdomen and images or video generated by the ultrasound system are stored in the smart for viewing device and/or transmitting to a physician or hospital, as the case may be. In embodiments of the invention communication to and from the system can be via a unique IP address assigned to the base 300 or by using the mobile number of the smart device. Therefore the physician can contact the base via any IP communication, using a communication channel (secured or unsecured) in order to send voice instructions to be heard by the patient for example, to instruct the patient to move the base in a certain direction in order to acquire images at different positions, or the physician can send still images or video movies from the socket to a device controlled by him, such as, for instance, a PC or a mobile device with camera.”) (¶ [0126] (“Once a scan is completed across the woman's womb, the smart device can be separated from the base and, using software provided in or to the smart device, the recorded ultrasound image or a series of images that form a video movie of the fetus' activity, can be viewed on its screen. If the smart device is provided with communication capabilities, and if deemed necessary, the recorded images can be forwarded to a physician or other healthcare specialist for viewing, unless transfer has already been affected in real time”))
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rothberg for addition of a remote device capable of transmitting instructions, requests for ultrasound data, and receiving ultrasound data for review as taught in Sonnenschein. Since both references teach methods and systems for instructing an untrained user to collect ultrasound data the references are from the same field of endeavor. A POSITA would have been motivated to combine Rothberg and Sonnenschein because Rothberg already contemplates the use of a remote device in communication with the ultrasound device (Rothberg ¶ [0146]). Rothberg would therefore already be capable of communicating between a local and remote processing device. It would therefore be predictable to use the communication system described in Sonnenschein to enable a patient to communicate with and receive instructions from a remote device, such as a physician or remote medical records database. A person of ordinary skill in the art would be motivated to enable communication between multiple devices to exchange instruction and ultrasound data to enable remote monitoring of a patient by their medical team. (Sonnenschein ¶ [0122]).

	
Concerning claim 2, Rothberg discloses The method of claim 1 (see claim 1), wherein: providing the instruction to collect the sets of ultrasound data from the multiple positions of the ultrasound device (¶ [0181], ¶ [0186], ¶ [0191]) comprises 
providing an instruction to collect sets of ultrasound data from multiple locations of the ultrasound device (Fig. 7, ¶ [0210] (“FIGS. 7A-7H show an example user interface for a diagnostic application that is configured to assist an operator determine whether a subject is experiencing heart failure”), ¶ [0251] (“The computing device may analyze the received medical information to identify one or more organs that may be functioning abnormally. Then, the computing device may identify an anatomical view that contains the identified one or more organs.”), ¶ [0142] (“This technology enables operators, having little or no experience operating ultrasound devices, to capture medically relevant ultrasound images and may further assist the operators in interpreting the contents of the obtained images.”) Rothberg teaches a method of directing a user to collect medically relevant images of a person's body and may include images of multiple organs from multiple locations on the body.); 
each of the sets of ultrasound data includes ultrasound data collected at a particular location of the ultrasound device (¶ [0082] provides examples of particular locations for the ultrasound device to collect images (“the ultrasound image contains an anatomical view selected from the group consisting of: a parasternal long axis (PLAX) anatomical view, a parasternal short-axis (PSAX) anatomical view, an apical four-chamber (A4C) anatomical view, and apical long axis (ALAX) anatomical view”), Fig. 7, ¶ [0210] (“FIGS. 7A-7H show an example user interface for a diagnostic application that is configured to assist an operator determine whether a subject is experiencing heart failure”); and 
providing the instruction to move the ultrasound device to the target position comprises providing an instruction to translate the ultrasound device to the target position (¶ [0229] (“The guide path may comprise a sequence of directions (e.g., translational directions or rotational directions) for the ultrasound device to travel along to reach the target position.”), ¶ [0041], ¶ [0057], ¶ [0113]).

Concerning claim 3, Rothberg discloses The method of claim 2 (see claim 2), wherein providing the instruction to collect the sets of ultrasound data from the multiple locations of the ultrasound device comprises providing an instruction to move the ultrasound device across substantially all of the anatomical area (Fig. 2, ¶ [0186] (“the ultrasound device may be initially positioned on a subject 201 at an initial position 202 (on a lower torso of the subject 201) and the computing device may generate a guide path 208 between the initial position 202 and a target position 204”) Figure 2 shows an example involving moving the ultrasound device across substantially all of several anatomical regions.).  

Concerning claim 9, Rothberg discloses The method of claim 1, wherein: providing the instruction to collect at least some sets of ultrasound data of the sets of ultrasound data from the multiple positions of the ultrasound device (¶ [0181], ¶ [0186], ¶ [0191]) comprises 
providing an instruction to collect sets of ultrasound data from multiple rotations of the ultrasound device (¶ [0229] (“The guide path may comprise a sequence of directions (e.g., translational directions or rotational directions) for the ultrasound device to travel along to reach the target position.”), ¶ [0145], ¶ [0269], ¶ [0005]); 
each of the sets of ultrasound data includes ultrasound data collected at a particular rotation of the ultrasound device (¶ [0229] (“The guide path may comprise a sequence of directions (e.g., translational directions or rotational directions) for the ultrasound device to travel along to reach the target position.”), ¶ [0145], ¶ [0269], ¶ [0005]. Figs 3A-3C show the ultrasound device moved to particular location for the collection of ultrasound data, ¶ [0195-0196].); and 
providing the instruction to move the ultrasound device to the position at which the selected set of ultrasound data was collected comprises providing an instruction to rotate the ultrasound device to a rotation of the ultrasound device at which the selected set of ultrasound data was collected (¶ [0229] (“The guide path may comprise a sequence of directions (e.g., translational directions or rotational directions) for the ultrasound device to travel along to reach the target position.”), ¶ [0145], ¶ [0269], ¶ [0005], ¶ [0312] (“the computing device 1502 may communicate with one or more external devices via the network 1516”), ¶[0177] (“In some embodiments, the method may further include identifying a target anatomical view of the subject to be captured using an ultrasound device based on the received medical information.”), ¶ [0249]. An indication of a selected set of ultrasound data is either the medical information about the subject or a target anatomical view. Both of these indications may come from a second processing device. ¶ [0258-0310] describing machine learning techniques that may be used to determine where ultrasound data was taken, this determination by external devices could also be “an indication of a selected set of ultrasound data”)).  

Concerning claim 10, Rothberg discloses The method of claim 9 (see claim 9), wherein providing the instruction to collect the at least some sets of ultrasound data from the multiple rotations of the ultrasound device comprises providing an instruction to rotate the ultrasound device between approximately 85 degrees and 95 degrees about a location (Fig. 3B, ¶ [0151] (“Example instructions include “TURN CLOCKWISE,” “TURN COUNTER-CLOCKWISE,”), ¶ [0190], ¶ [0195], ¶ [0260]).  A POSITA would understand that the Rothberg system would provide instructions to turn the ultrasound device between approximately 85 degrees and 95 degrees about a location when the operator is approximately 85 to 95 degrees off from the correct position.)

Concerning claim 11, Rothberg discloses The method of claim 9 (see claim 9), wherein providing the instruction to collect the at least some sets of ultrasound data from the multiple rotations of the ultrasound device comprises providing an instruction to rotate the ultrasound device between approximately 175 degrees and 185 degrees about a location. (Fig. 3B, ¶ [0151] (“Example instructions include “TURN CLOCKWISE,” “TURN COUNTER-CLOCKWISE,”), ¶ [0190], ¶ [0195], ¶ [0260]).  A POSITA would understand that the Rothberg system would provide instructions to turn the ultrasound device between approximately 175 degrees and 185 degrees about a location when the operator is approximately 175 to 185 degrees off from the correct position.) 
Concerning claim 12, Rothberg discloses The method of claim 9 (see claim 9), wherein providing the instruction to collect the at least some sets of ultrasound data from the multiple rotations of the ultrasound device comprises providing an instruction to rotate the ultrasound device between approximately 355 degrees and 365 degrees about a location. (Fig. 3B, ¶ [0151] (“Example instructions include “TURN CLOCKWISE,” “TURN COUNTER-CLOCKWISE,”), ¶ [0190], ¶ [0195], ¶ [0260]).  A POSITA would understand that the Rothberg system would provide instructions to turn the ultrasound device between approximately 355 degrees and 365 degrees about a location when the multiple images at different rotations are required.) 
  
Concerning claim 15, Rothberg discloses The method of claim 1 (see claim 1), wherein: providing the instruction to collect at least some the sets of ultrasound data of the sets of ultrasound data from the multiple positions of the ultrasound device comprises (Fig. 1, ¶ [0181] (“the ultrasound system 100 comprises an ultrasound device 102 that is communicatively coupled to the computing device 104 by a communication link 112”))
providing an instruction to collect sets of ultrasound data from multiple tilts of the ultrasound device (¶ [0269] (“The set of instructions may include: (1) tilt the ultrasound device inferomedially”)); 
each of the sets of ultrasound data includes ultrasound data collected at a particular tilt of the ultrasound device (¶ [0269] (“The set of instructions may include: (1) tilt the ultrasound device inferomedially”), ¶ [0196-0197] Ultrasound data is collected when the proper pose, including a particular tilt is achieved.); and 
providing the instruction to move the ultrasound device to the target position comprises providing an instruction to move the ultrasound device to a tilt of the ultrasound device at which the selected set of ultrasound data was collected  (¶ [0269] (“The set of instructions may include: (1) tilt the ultrasound device inferomedially”), Figs. 2-3 ¶ [0186] (The guidance plan may comprise a guide path indicative of how the operator should be guided to move the ultrasound device 102 from an initial position on the subject 101 to a target position on the subject 101 … the computing device may generate a first instruction to “MOVE RIGHT” and a second instruction to “MOVE UP” for the guide path 208.”), ¶ [0189-0193], ¶ [0110] (“the method further comprises providing instructions in real time based on the plurality of composite images, wherein the instructions guide a user of the ultrasound probe in acquisition of subsequent ultrasound images of the portion of the patient's body”)).  

Concerning claim 16, Rothberg discloses The method of claim 15  (see claim 15), wherein providing the instruction to collect at least some sets of ultrasound data from the multiple tilts of the ultrasound device comprises providing an instruction to tilt the ultrasound device between approximately 85 degrees and 95 degrees about a location  (¶ [0269] (“The set of instructions may include: (1) tilt the ultrasound device inferomedially”), A POSITA would understand that the Rothberg system would provide instructions to tilt the ultrasound device between approximately 85 degrees and 95 degrees about a location when the operator is approximately 85 to 95 degrees off from the correct position.) 

Concerning claim 17, Rothberg discloses The method of claim 15 (see claim 15), wherein providing the instruction to collect at least some sets of ultrasound data from the multiple tilts of the ultrasound device comprises providing an instruction to tilt the ultrasound device approximately 180 degrees about a location.  A POSITA would understand that the Rothberg system would provide instructions to turn the ultrasound device between approximately 180 degrees about a location when the multiple images at different tilts are required.)

Concerning claim 20, Rothberg discloses The method of claim 1  (see claim 1), further comprising: receiving the instruction to collect the sets of ultrasound data from the multiple positions of the ultrasound device from the second processing device. (¶ [0146] (“the execution of the App may be at a local or a remote device without departing from the disclosed principles”), ¶ [0312] (“the computing device 1502 may communicate with one or more external devices via the network 1516”), ¶[0177] (“In some embodiments, the method may further include identifying a target anatomical view of the subject to be captured using an ultrasound device based on the received medical information.”).
To the extent Rothberg does not disclose a second processing device in communication with the first processing device, Sonnenschein teaches receiving the instruction to collect the sets of ultrasound data from the multiple positions of the ultrasound device from the second processing device (¶ [0050] (“Embodiments of the system of the eighth aspect of the invention comprise communication components allowing at least one of: two-way communication between the base and the smart device and two-way communication between the system and an external location. … the base has an internal code (characters and numbers) that provides its unique identification; thereby allowing secured communication with remote locations. In embodiments of the system of the eighth aspect of the invention the secured communication allows a physician to take over the control of the application in the smart device and record, send images or video from the system to his computer, to the cloud or to any other desired location. In embodiments of the system of the eighth aspect of the invention the secured communication allows a patient using the system to send images or video to a medical center or to a physician.”), ¶ [0055], ¶ [0060], ¶ [0065], ¶ [0070], ¶ [0075], ¶ [0122] (“The base 300 is now moved along the pregnant woman's abdomen and images or video generated by the ultrasound system are stored in the smart for viewing device and/or transmitting to a physician or hospital, as the case may be. In embodiments of the invention communication to and from the system can be via a unique IP address assigned to the base 300 or by using the mobile number of the smart device. Therefore the physician can contact the base via any IP communication, using a communication channel (secured or unsecured) in order to send voice instructions to be heard by the patient for example, to instruct the patient to move the base in a certain direction in order to acquire images at different positions, or the physician can send still images or video movies from the socket to a device controlled by him, such as, for instance, a PC or a mobile device with camera.”), ¶ [0126])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rothberg for addition of a remote device capable of transmitting instructions, requests for ultrasound data, and receiving ultrasound data for review as taught in Sonnenschein. Since both references teach methods and systems for instructing an untrained user to collect ultrasound data the references are from the same field of endeavor. A POSITA would have been motivated to combine Rothberg and Sonnenschein because Rothberg already contemplates the use of a remote device in communication with the ultrasound device (Rothberg ¶ [0146]). Rothberg would therefore already be capable of communicating between a local and remote processing device. It would therefore be predictable to use the communication system described in Sonnenschein to enable a patient to communicate with and receive instructions from a remote device, such as a physician or remote medical records database. A person of ordinary skill in the art would be motivated to enable communication between multiple devices to exchange instruction and ultrasound data to enable remote monitoring of a patient by their medical team. (Sonnenschein ¶ [0122]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Sonnenschein as applied to claim 2 above, and further in view of Graumann, Christoph et. al., Robotic Ultrasound Trajectory Planning for Volume of Interest Coverage published May 2016 in 2016 IEEE International Conference on Robotics and Automation (ICRA), Stockholm, Sweden (“Graumann”).

Concerning claim 4, Rothberg discloses The method of claim 3 (see claim 3), Rothberg does not expressly disclose wherein the anatomical area is greater than 25 cm2 in area, but Graumann teaches this limitation (p. 738 Section III. B. (“The direction of the scan paths depends on the shape of the Vol. If the volume is too large to be scanned with a single ultrasound sweep, a planned acquisition should contain several linear sweeps in order to cover the whole Vol., p. 740, Sec. IV. (“For each surface configuration, 1575 different Vols were generated via expansion of a virtual ellipsoid in 5mm steps for each dimension within the range [10mm; 80mm] in x-/y direction and [10mm; 40mm] in z-direction”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rothberg for inclusion or the serpentine path suggested by Graumann for use imaging a large target area. Since both references teach methods and systems for ultrasound imaging and path planning the references are from the same field of endeavor. A POSITA would have been motivated to combine Rothberg and Graumann because the instructions of Rothberg could be predictably combined with the serpentine path planning taught in Graumann when the anatomical image desired is too large to be obtained in a single pass. Further, Rothberg is a system designed to provide any target anatomical view or plane (Rothberg ¶ [0006-0007]) a POSITA would therefore be motivated to consider other art to discover what images may be targeted in various ultrasounds and the best paths to obtain those images.  

Concerning claim 5, Rothberg discloses The method of claim 2 (see claim 2). wherein providing the instruction to collect the sets of ultrasound data from the multiple locations of the ultrasound device comprises providing an instruction to move the ultrasound device (Fig. 7, ¶ [0210] (“FIGS. 7A-7H show an example user interface for a diagnostic application that is configured to assist an operator determine whether a subject is experiencing heart failure”), ¶ [0251] (“The computing device may analyze the received medical information to identify one or more organs that may be functioning abnormally. Then, the computing device may identify an anatomical view that contains the identified one or more organs.”), ¶ [0142] (“This technology enables operators, having little or no experience operating ultrasound devices, to capture medically relevant ultrasound images and may further assist the operators in interpreting the contents of the obtained images.”) Rothberg teaches a method of directing a user to collect medically relevant images of a person's body and may include images of multiple organs from multiple locations on the body.) Rothberg does not expressly disclose in a serpentine path planned for the ultrasound device, but Graumann teaches this limitation. (Figs. 4 and 6, pp. 738 Fig. 4 caption (“Robot poses are computed at equidistant positions of Ψ(ρ) within Cfree (blue points)”), p. 738 Section III. B. (“The direction of the scan paths depends on the shape of the Vol. If the volume is too large to be scanned with a single ultrasound sweep, a planned acquisition should contain several linear sweeps in order to cover the whole Vol. While for nearly spherical volumes the scan direction is of minor significance, elongated objects should be scanned along their longest axis such as illustrated in Fig. 4, to maximize the length of each sweep and to minimize the number of concurrent paths.”) The back and forth sweeps shown in Figure 4 and described in Section III. B. are a serpentine path planned for an ultrasound scan to collect data from multiple locations (each robot pose shown as a blue dot in Fig. 4).)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Sonnenschein as applied to claim 2 above, and further in view of DE 102015218607 A1 (“Radicke”).
Concerning claim 6, Rothberg discloses The method of claim 2 (see claim 2), wherein providing the instruction to collect the sets of ultrasound data from the multiple locations of the ultrasound device comprises providing an instruction to move the ultrasound device  ((Fig. 7, ¶ [0210] (“FIGS. 7A-7H show an example user interface for a diagnostic application that is configured to assist an operator determine whether a subject is experiencing heart failure”), ¶ [0251] (“The computing device may analyze the received medical information to identify one or more organs that may be functioning abnormally. Then, the computing device may identify an anatomical view that contains the identified one or more organs.”), ¶ [0142] (“This technology enables operators, having little or no experience operating ultrasound devices, to capture medically relevant ultrasound images and may further assist the operators in interpreting the contents of the obtained images.”) Rothberg teaches a method of directing a user to collect medically relevant images of a person's body and may include images of multiple organs from multiple locations on the body.)). Rothberg does not expressly disclose in a spiral path, but Radicke teaches this limitation ((“For an image-assisted diagnosis are used of x-ray images and / or ultrasound images. In the case of tomosynthesis method, 2d - x-ray images of a breast of a patient under different imaging angles, for example, during a circular trajectory around the chest and to a 3d - data set is computed. Starting from this 3d - data set are, for a diagnosis of this calculated in a targeted layer views. In addition to these supplementary 2d - x-ray images are used for a diagnosis of ultrasound images.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rothberg for inclusion or the circular or spiral pattern suggested by Radicke for use imaging a breast or other round target area. Since both references teach methods and systems for ultrasound imaging and path planning the references are from the same field of endeavor. A POSITA would have been motivated to combine Rothberg and Radicke because the instructions of Rothberg could be predictably combined with the spiral path taught in Radicke when the anatomical image desired is of a breast or other circular anatomical area. Further, Rothberg is a system designed to provide any target anatomical view or plane (Rothberg ¶ [0006-0007]) a POSITA would therefore be motivated to consider other art to discover what images may be targeted in various ultrasounds and the best paths to obtain those images.

Claims 7-8, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Sonnenschein as applied to claim 2 above, and further in view of Herickhoff  (US 2018/0153504 A1)

Concerning claim 7, Rothberg discloses The method of claim 2 (see claim 2), wherein providing the instruction to collect the sets of ultrasound data from the multiple locations of the ultrasound device comprises providing an instruction to maintain the ultrasound device at its current rotation and/or its current tilt while translating the ultrasound device (¶ [0145], ¶ [0229] (“The guide path may comprise a sequence of directions (e.g., translational directions or rotational directions) for the ultrasound device to travel along to reach the target position.”), ¶ [0269]).  To the extent Rothberg does not disclose an instruction to maintain the ultrasound device at its current rotation and/or its current tilt while translating the ultrasound device Herickhoff teaches this limitation (Fig. 6A-6G, ¶ [0097-100]) Showing and describing how an ultrasound device may be locked at a particular tilt or rotation, ¶ [0103] describing how tilting movement and rotational movement may be prevented without the use of a movement restrictor). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rothberg for addition of instructions to maintain the ultrasound device at a specific tilt during translation alone or with a device to assist in maintaining the tilt from Herickhoff. Since both references teach methods and systems for performing ultrasound imaging the references are from the same field of endeavor. A POSITA would have been motivated to combine Rothberg and Herickhoff because the addition of a mechanism or instruction to lock a specific tilt in place from Herickhoff could have been predictably added to the method of Rothberg. Further, a POSITA would be motivated to add the instructions to maintain the ultrasound at a constant tilt along with the because moving an ultrasound at a constant tilt is “an easy to use, more cost-effective way of generating 3D volumes of tissue using ultrasound, wherein the 3D volumes can be viewed and analyzed in real-time, near real-time, or for subsequent review” (Herickhoff ¶ [0006])).

	
Concerning claim 8, Rothberg discloses The method of claim 2 (see claim 2), wherein providing the instruction to translate the ultrasound device to the target position comprises providing an instruction to maintain the ultrasound device at its current rotation and/or its current tilt while translating the ultrasound device (¶ [0145], ¶ [0229] (“The guide path may comprise a sequence of directions (e.g., translational directions or rotational directions) for the ultrasound device to travel along to reach the target position.”), ¶ [0269]).  To the extent Rothberg does not expressly disclose an instruction to maintain the ultrasound device at its current rotation and/or its current tilt while translating the ultrasound device, Herickhoff teaches this limitation (Fig. 6A-6G, ¶ [0097-100]) Showing and describing how an ultrasound device may be locked at a particular tilt or rotation, ¶ [0103] describing how tilting movement and rotational movement may be prevented without the use of a movement restrictor). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rothberg for addition of instructions to maintain the ultrasound device at a specific tilt during translation alone or with a device to assist in maintaining the tilt from Herickhoff. Since both references teach methods and systems for performing ultrasound imaging the references are from the same field of endeavor. A POSITA would have been motivated to combine Rothberg and Herickhoff because the addition of a mechanism or instruction to lock a specific tilt in place from Herickhoff could have been predictably added to the method of Rothberg. Further, a POSITA would be motivated to add the instructions to maintain the ultrasound at a constant tilt along with the because moving an ultrasound at a constant tilt is “an easy to use, more cost-effective way of generating 3D volumes of tissue using ultrasound, wherein the 3D volumes can be viewed and analyzed in real-time, near real-time, or for subsequent review” (Herickhoff ¶ [0006])). 

Concerning claim 13, Rothberg discloses The method of claim 9 (see claim 9), wherein providing the instruction to collect the sets of ultrasound data from the multiple rotations of the ultrasound device comprises providing an instruction to maintain the ultrasound device at its current location and/or its current tilt while rotating the ultrasound device (Fig. 3B, ¶ [0151] (“Example instructions include “TURN CLOCKWISE,” “TURN COUNTER-CLOCKWISE,”), ¶ [0190], ¶ [0195], ¶ [0260], ¶ [0145], ¶ [0229] (“The guide path may comprise a sequence of directions (e.g., translational directions or rotational directions) for the ultrasound device to travel along to reach the target position.”), ¶ [0269]).  To the extent Rothberg does not disclose an instruction to maintain the ultrasound device at its current rotation and/or its current tilt while rotating the ultrasound device Herickhoff teaches this limitation (Fig. 6A-6G, ¶ [0097-100]) Showing and describing how an ultrasound device may be locked at a particular tilt or otherwise prevented from movement about an axis, ¶ [0103] describing how tilting movement other movement about an axis may be prevented without the use of a movement restrictor). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rothberg for addition of instructions to maintain the ultrasound device at a specific tilt during rotation alone or with a device to assist in maintaining the tilt from Herickhoff. Since both references teach methods and systems for performing ultrasound imaging the references are from the same field of endeavor. A POSITA would have been motivated to combine Rothberg and Herickhoff because the addition of a mechanism or instruction to lock a specific tilt in place from Herickhoff could have been predictably added to the method of Rothberg. Further, a POSITA would be motivated to add the instructions to maintain the ultrasound at a constant tilt because moving an ultrasound at a constant tilt is “an easy to use, more cost-effective way of generating 3D volumes of tissue using ultrasound, wherein the 3D volumes can be viewed and analyzed in real-time, near real-time, or for subsequent review” (Herickhoff ¶ [0006])).  

Concerning claim 14, Rothberg discloses The method of claim 9 (see claim 9), wherein providing the instruction to rotate the ultrasound device to the rotation of the ultrasound device at which the selected set of ultrasound data was collected comprises providing an instruction to maintain the ultrasound device at its current location and/or its current tilt while rotating the ultrasound device.  (Fig. 3B, ¶ [0151] (“Example instructions include “TURN CLOCKWISE,” “TURN COUNTER-CLOCKWISE,”), ¶ [0190], ¶ [0195], ¶ [0260], ¶ [0145], ¶ [0229] (“The guide path may comprise a sequence of directions (e.g., translational directions or rotational directions) for the ultrasound device to travel along to reach the target position.”), ¶ [0269]).  To the extent Rothberg does not disclose an instruction to maintain the ultrasound device at its current rotation and/or its current tilt while rotating the ultrasound device Herickhoff teaches this limitation (Fig. 6A-6G, ¶ [0097-100]) Showing and describing how an ultrasound device may be locked at a particular tilt or otherwise prevented from movement about an axis, ¶ [0103] describing how tilting movement other movement about an axis may be prevented without the use of a movement restrictor). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rothberg for addition of instructions to maintain the ultrasound device at a specific tilt during rotation alone or with a device to assist in maintaining the tilt from Herickhoff. Since both references teach methods and systems for performing ultrasound imaging the references are from the same field of endeavor. A POSITA would have been motivated to combine Rothberg and Herickhoff because the addition of a mechanism or instruction to lock a specific tilt in place from Herickhoff could have been predictably added to the method of Rothberg. Further, a POSITA would be motivated to add the instructions to maintain the ultrasound at a constant tilt because moving an ultrasound at a constant tilt is “an easy to use, more cost-effective way of generating 3D volumes of tissue using ultrasound, wherein the 3D volumes can be viewed and analyzed in real-time, near real-time, or for subsequent review” (Herickhoff ¶ [0006])).

Concerning claim 18, Rothberg discloses The method of claim 15 (see claim 15), wherein providing the instruction to collect the sets of ultrasound data from the multiple tilts of the ultrasound device comprises providing an instruction to maintain the ultrasound device at its current location and/or its current rotation while tilting the ultrasound device. ((¶ [0269] (“The set of instructions may include: (1) tilt the ultrasound device inferomedially”), Fig. 3B, ¶ [0151] (“Example instructions include “TURN CLOCKWISE,” “TURN COUNTER-CLOCKWISE,”), ¶ [0190], ¶ [0195], ¶ [0260], ¶ [0145], ¶ [0229] (“The guide path may comprise a sequence of directions (e.g., translational directions or rotational directions) for the ultrasound device to travel along to reach the target position.”), ¶ [0269]).  To the extent Rothberg does not disclose maintain the ultrasound device at its current location and/or its current rotation while tilting the ultrasound device Herickhoff teaches this limitation (Fig. 6E-6F, ¶ [0097-100]) Showing and describing how an ultrasound device may be prevented from movement about an axis while allowing tilting around axis A2, ¶ [0103] describing how tilting movement other movement about an axis may be prevented without the use of a movement restrictor). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rothberg for addition of instructions to maintain the ultrasound device at a specific tilt during rotation alone or with a device to assist in maintaining the tilt from Herickhoff. Since both references teach methods and systems for performing ultrasound imaging the references are from the same field of endeavor. A POSITA would have been motivated to combine Rothberg and Herickhoff because the addition of a mechanism or instruction to lock a specific rotation or location in place from Herickhoff could have been predictably added to the method of Rothberg. Further, a POSITA would be motivated to add the instructions to maintain the ultrasound at a constant rotation or location because the locking mechanism is “an easy to use, more cost-effective way of generating 3D volumes of tissue using ultrasound, wherein the 3D volumes can be viewed and analyzed in real-time, near real-time, or for subsequent review” (Herickhoff ¶ [0006])). 

Concerning claim 19, Rothberg discloses The method of claim 15 (see claim 15), wherein providing the instruction to tilt the ultrasound device to the tilt of the ultrasound device at which the selected set of ultrasound data was collected comprises providing an instruction to maintain the ultrasound device at its current location and/or its current rotating while tilting the ultrasound device((¶ [0269] (“The set of instructions may include: (1) tilt the ultrasound device inferomedially”), Fig. 3B, ¶ [0151] (“Example instructions include “TURN CLOCKWISE,” “TURN COUNTER-CLOCKWISE,”), ¶ [0190], ¶ [0195], ¶ [0260], ¶ [0145], ¶ [0229] (“The guide path may comprise a sequence of directions (e.g., translational directions or rotational directions) for the ultrasound device to travel along to reach the target position.”), ¶ [0269]).  To the extent Rothberg does not disclose maintain the ultrasound device at its current location and/or its current rotation while tilting the ultrasound device Herickhoff teaches this limitation (Fig. 6E-6F, ¶ [0097-100]) Showing and describing how an ultrasound device may be prevented from movement about an axis while allowing tilting around axis A2, ¶ [0103] describing how tilting movement other movement about an axis may be prevented without the use of a movement restrictor). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rothberg for addition of instructions to maintain the ultrasound device at a specific tilt during rotation alone or with a device to assist in maintaining the tilt from Herickhoff. Since both references teach methods and systems for performing ultrasound imaging the references are from the same field of endeavor. A POSITA would have been motivated to combine Rothberg and Herickhoff because the addition of a mechanism or instruction to lock a specific rotation or location in place from Herickhoff could have been predictably added to the method of Rothberg. Further, a POSITA would be motivated to add the instructions to maintain the ultrasound at a constant rotation or location because the locking mechanism is “an easy to use, more cost-effective way of generating 3D volumes of tissue using ultrasound, wherein the 3D volumes can be viewed and analyzed in real-time, near real-time, or for subsequent review” (Herickhoff ¶ [0006])).  

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. 
Applicant argues:
By way of this reply, independent claim 1 is amended with subject matter not previously claimed. The cited references fail to teach the newly claimed subject matter in combination with the other features of amended independent claim 1, and, therefore, necessarily overcomes the present rejection under 35 U.S.C. § 103.
The Office respectfully disagrees.  The cited reference Rothberg teaches the newly added limitation: specifically, Rothberg teaches a guided path comprising a plurality of non-target positions of the multiple positions and a target position of the multiple positions (Rothberg, [0159]; [0160]; [0186]).  The guided path in Rothberg provides instruction for a user to move the ultrasound device across a human body which includes both non-target positions and target area.   
Rothberg teaches the instruction includes the specific location of the target position on the path is unidentified (Rothberg, [0005], “the operator may place the ultrasound device on the subject and receive feedback from the App regarding how to move the ultrasound device on the subject. The feedback may be a sequence of instructions each including a particular direction to move the ultrasound device (e.g., up, down, left, right, rotate clockwise, or rotate counter-clockwise)”; only direction instructions (e.g., up, down, left right…) are provided to the user; however, the coordination of the target area is not provided). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715